SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2014 Commission File Number: 000-27974 Cimatron Ltd. (Translation of registrant’s name into English) 11 Gush Etzion Street, 4th Floor Givat Shmuel, Israel 54030 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS Annexed hereto and incorporated herein by reference are copies of the following items being furnished by Cimatron Ltd. (“Cimatron”) in connection with its extraordinary general meeting of shareholders (the “Meeting”) which will be held at Cimatron’s offices, located at 11 Gush Etzion Street, 4th Floor, Givat Shmuel, Israel 54030, on January 6, 2015 at 10:00 a.m., local time: 1. Exhibit 99.1: Notice and Proxy Statement, each dated December 5, 2014, being mailed to the shareholders of Cimatron in connection with the Meeting. 2. Exhibit 99.2: Proxy Card being mailed to shareholders of Cimatron for use in connection with the Meeting. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LTD. Date: December 5, 2014 By: /s/Ilan Erez Name: Ilan Erez Title: Chief Financial Officer 3 Exhibit Index Exhibit No. Exhibit Description Notice and Proxy Statement, each dated December 5, 2014, being mailed to the shareholders of Cimatron in connection with Cimatron’s extraordinary general meeting of shareholders that will be held on Tuesday, January 6, 2015 Proxy Card being mailed to the shareholders of Cimatron for use in connection with Cimatron’s extraordinary general meeting of shareholders that will be held on Tuesday, January 6, 2015 4
